Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of claims 1-10 in the reply filed on December 1, 2021 is acknowledged.  The traversal is on the ground(s) that independent claim 10 has been amended to include the previously missing limitations of independent claim 1. Applicant’s arguments have been fully considered and are persuasive.  The restriction requirement of claims 1-20 has been withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 59 in fig. 3 and reference number 110 in fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 12 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4, 6, 9-10, 12, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamoto et al (US 2009/0191994 A1).
Regarding claim 1, Takamoto et al teaches a derailleur system for a cycle, the system comprising:
	a cassette including a number of sprockets (54);
	a drive unit (38, 50) configured to drive the cassette;
	a chain (58) linking the drive unit with the cassette;
	a derailleur (66), configured to guide the chain around the cassette, the derailleur including a swing arm (466) rotatable at a pivot assembly (440, 444) to maintain tension on the chain; and
	a lock (540) configured to selectively lock the swing arm from rotating. 

Regarding claim 2, Takamoto et al teaches the system of claim 1 disclosed above, and further teaches that the cassette is configured to drive the drive unit through the chain when the lock is in a locked position (Takamoto et al, paragraphs 0004-0005 and 0028-0036).

Regarding claim 3, Takamoto et al teaches the system of claim 1 disclosed above and further comprises:
	a frame (14) of the cycle, wherein the derailleur (66) is coupled with the frame (Takamoto et al, paragraph 0020),
	wherein the pivot assembly (440, 444) comprises a nonrotatable body (400) fixed to the frame, and a rotatable body (456) fixed to the swing arm (466),


Regarding claim 4, Takamoto et al teaches the system of claim 3 disclosed above and further teaches that the lock effector (540) comprises a clutch (Takamoto et al, paragraph 0023).

Regarding claim 6, Takamoto et al teaches the system of claim 1 disclosed above, and further teaches that the system comprises a controller (350) configured to determine whether shift conditions are met, where the shift conditions comprise requirements for initiating a shift between the number of sprockets (54), unlock the lock (540) when the shift conditions are met, and lock the lock when the shift is complete (Takamoto et al, paragraphs 0023, 0028-0035).

Regarding claim 9, Takamoto et al teaches the system of claim 1 disclosed above and further comprises:
	a frame (14) of the cycle, wherein the derailleur (66) is coupled with the frame (Takamoto et al, paragraph 0020), wherein the pivot assembly (440, 444) comprises a nonrotatable body (400) fixed to the frame, and a rotatable body (456) fixed to the swing arm (466), wherein the lock (540) comprises a lock effector (540) disposed between the nonrotatable body and the rotatable body;
	an actuator (motor 480) configured to engage and disengage the lock effector (540)(Takamoto et al, paragraph 0024); and
	a controller (350) configured to:

unlock the lock (540) by disengaging the lock effector through the actuator when the shift conditions are met; and
lock the lock by engaging the lock effector through the actuator when the shift is complete (Takamoto et al, paragraphs 0023-0035).

Regarding claim 10, Takamoto et al teaches a method of operating a derailleur of a cycle, the method comprising:
	linking, by a chain (58), a cassette that includes a number of sprockets (54) with a drive unit (38, 50) configured to drive the cassette;
	guiding the chain around the cassette by the derailleur (66);
	maintaining a tension on the chain by a swing arm (466) of the derailleur, the swing arm rotatable at a pivot assembly (440, 444);
	unlocking, by a controller (350), a lock (540) at the pivot assembly of the derailleur to control the tension on the chain during a gear shift, the lock configured to selectively lock the swing arm from rotating; and
	locking, by the controller, the lock when the gear shift is complete (Takamoto et al, paragraphs 0023-0035). 

Regarding claim 12, Takamoto et al teaches the system of claim 10 disclosed above, and further teaches that the method comprises determining, by the controller (350) and before unlocking the lock (540), whether shift conditions are met, where shift conditions comprise requirements for 

Regarding claim 15, Takamoto et al teaches the system of claim 10 disclosed above, and further teaches that the method comprises determining whether shift conditions are met prior to unlocking the lock (540), where the shift conditions comprise requirements for initiating the gear shift (Takamoto et al, paragraphs 0023, 0028-0035).

Regarding claim 20, Takamoto et al teaches a cycle with a derailleur system comprising:
	a cassette including a number of sprockets (54);
	a drive unit (38, 50) configured to drive the cassette;
	a chain (58) linking the drive unit with the cassette;
	a derailleur (66), configured to guide the chain around the cassette, the derailleur including a swing arm (466) rotatable at a pivot assembly (440, 444) to maintain tension on the chain;
	a lock (540) configured to selectively lock the swing arm from rotating
a frame (14) of the cycle, wherein the derailleur (66) is coupled with the frame (Takamoto et al, paragraph 0020), wherein the lock (540) comprises a lock effector (540) disposed between the frame and the swing arm;
	an actuator (motor 480) configured to engage and disengage the lock effector (540)(Takamoto et al, paragraph 0024); and
	a controller (350) configured to:

unlock the lock (540) by disengaging the lock effector through the actuator when the shift conditions are met; and
lock the lock by engaging the lock effector through the actuator when the shift is complete (Takamoto et al, paragraphs 0023-0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al (US 2009/0191994 A1) as applied to claims 1 and 3 above, and further in view of Wu et al (US 2017/0174289 A1).
Regarding claim 5, Takamoto et al teaches the system of claim 3 disclosed above, and further teaches that the lock effector (540) comprises a drive member (550) with an indentation (574) that can be configured to conform to any shape known and used in the art (for example, a second set of teeth)(Takamoto et al, paragraph 0038) and a driven member (554) comprising a detent projection (586), that can be configured as a first set of teeth, selectively engageable with the indentation (574) of the drive member (550). 
	Takamoto et al, however, fails to teach that the toothed formations are on the nonrotatable and rotatable members, rather than as part of the clutch. While it would have been 
	Wu et al teaches a lock effector (restriction assembly 50) wherein the nonrotatable body (first ratchet gear 52) comprises a first set of teeth that are selectively engageable with second teeth on the rotatable body (second ratchet gear 54). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the lock effector as taught by Takamoto et al such that the rotatable body and nonrotatable body selectively engage one another with respective toothed profiles as taught by Wu et al, as such a configuration is simple and ensures that the chain of the cycle is well tensioned and safe (Wu et al, paragraphs 0005-0007). 
	Wu et al and Takamoto et al are analogous to the claimed invention as both pertain to the art of derailleurs. 

Claims 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al (US 2009/0191994 A1), hereon referred to as Takamoto (2009), as applied to claims 1 and 10 above, and further in view of Takamoto et al (US 2004/0206188 A1), hereon referred to as Takamoto (2004).
Regarding claim 7, Takamoto (2009) teaches the system of claim 1 disclosed above, and further teaches that the system comprises a controller (350) configured to unlock the lock (540) to effect a shift between sprockets (54) and lock the lock when the shift is complete (Takamoto (2009), paragraphs 0023, 0028-0035).

	Additionally, Takamoto (2004) teaches a controller (25) configured to process a pedal torque model to match timing of the shift to a shift window where torque on the chain is below a threshold (Takamoto (2004), paragraphs 0021-0026). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the shift controls and processes as taught by Takamoto (2004) with the derailleur system as taught by Takamoto (2009), as such a program assists the rider with simpler controls and smoother shifting (Takamoto (2004), paragraph 0002). 
	Takamoto (2004) and Takamoto (2009) are both considered analogous to the claimed invention as both pertain to the art of derailleurs. 

Regarding claim 8, Takamoto (2009) teaches the system of claim 1 disclosed above, and further teaches that the system comprises a controller (350) configured to unlock the lock (540) to effect a shift between sprockets (54) and lock the lock when the shift is complete (Takamoto (2009), paragraphs 0023, 0028-0035).

	Additionally, Takamoto (2004) teaches a controller (25) configured to process sensor signals, such as position and rotation sensors known in the art, to match timing of the shift to an ideal shift point where the chain is positioned at a select point relative to the cassette (Takamoto (2004), paragraphs 0040-0042). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the shift controls and processes as taught by Takamoto (2004) with the derailleur system as taught by Takamoto (2009), as such a program assists the rider with simpler controls and smoother shifting (Takamoto (2004), paragraph 0002). 
	Takamoto (2004) and Takamoto (2009) are both considered analogous to the claimed invention as both pertain to the art of derailleurs. 

Regarding claim 13, Takamoto (2009) teaches the method of claim 10 disclosed above, and further teaches that the method comprises shifting, by the derailleur (66) and when the lock (540) 
	Takamoto (2009), however, fails to specifically teach that the controller processes a pedal torque model to match timing of the shift to a shift window where torque on the chain is below a threshold. Takamoto (2009), however, does teach a crank rotation sensor (343) and wheel rotation sensor (345), and other sensors known in the art, which are connected to the derailleur control unit (310) (Takamoto (2009), paragraphs 0016-0017). Such signals can be processed to determine the torque model of the pedals to match timing of the shift to a shift window where torque on the chain is below a threshold, as Takamoto (2009) simply teaches that it is known in the art to input detected traveling conditions into a processor to determine proper derailleur shifting (Takamoto (2009), paragraph 0003).
	Additionally, Takamoto (2004) teaches a controller (25) configured to process a pedal torque model to match timing of the gear shift to a shift window where torque on the chain is below a threshold (Takamoto (2004), paragraphs 0021-0027). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the shift controls and processes as taught by Takamoto (2004) with the derailleur system as taught by Takamoto (2009), as such a program assists the rider with simpler controls and smoother shifting (Takamoto (2004), paragraph 0002). 
	Takamoto (2004) and Takamoto (2009) are both considered analogous to the claimed invention as both pertain to the art of derailleurs. 

Regarding claim 14, Takamoto (2009) teaches the system of claim 10 disclosed above, but fails to specifically teach that the controller processes a model to match timing of the shift to an ideal 
	Additionally, Takamoto (2004) teaches a controller (25) configured to process sensor signals, such as position and rotation sensors known in the art, to match timing of the shift to an ideal shift point where the chain is positioned at a select point relative to the cassette (Takamoto (2004), paragraphs 0040-0042). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the shift controls and processes as taught by Takamoto (2004) with the derailleur system as taught by Takamoto (2009), as such a program assists the rider with simpler controls and smoother shifting (Takamoto (2004), paragraph 0002). 
	Takamoto (2004) and Takamoto (2009) are both considered analogous to the claimed invention as both pertain to the art of derailleurs.

Claims 11 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (2009) (US 2009/0191994 A1) as applied to claim 10 above, and further in view of Hamed (US 2019/0249769 A1).

	Hamed, however, teaches a method of charging a battery (26) with a dynamo (18) known to those having ordinary skill in the art to charge a battery by the driving of the drive unit. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic devices taught by Takamoto (2009) with power generated by the driving of the drive unit as taught by Hamed, as a rechargeable battery arrangement conserves power and limits the inconvenience of recharging a battery 
(Hamed, paragraph 0078).
	Hamed and Takamoto (2009) are analogous to the claimed invention as both pertain to the art of bicycle shifters and transmissions. 

Claims 16 and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (2009) (US 2009/0191994 A1) as applied to claim 15 above, and further in view of Tsuchizawa et al (US 10227106 B2).
Regarding claim 16, Takamoto (2009) teaches the method of claim 15 disclosed above, but fails to specifically teach that the shift conditions comprise determining whether a brake signal is active, determining whether a wheel speed of the cycle is below a first threshold where the wheel speed is too low to initiate a gear shift, or determining whether torque is above a second threshold where the torque is too high to initiate the gear shift. Takamoto (2009), however, does teach a crank rotation sensor (343) and wheel rotation sensor (345), and other sensors known in 
	Additionally, Tsuchizawa et al teaches a method of determining the angular acceleration (DR) of the rear wheel (14) of a cycle and activating a brake (92), thus producing a braking signal to the control unit (72)(Tsuchizawa et al, column 17 lines 16-48). Tsuchizawa et al also teaches that the electronic control unit (72) can determine whether the torque (human power T) is higher than or equal to a second predetermined value (DTX)(Tsuchizawa et al, column 14 lines 7-22), and that it can also determine when the wheel speed of the cycle (RA) is lower than or equal to a first threshold (RY)(Tsuchizawa et al, column 15-16). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shift conditions used by Takamoto et al to include the brake signal, speed and torque measurements, and thresholds taught by Tsuchizawa et al, as such measurements can easily be implemented in the shift conditions used by Takamoto et al and contribute to the stability and behavior of the cycle (Tsuchizawa et al, column 1). 
	Tsuchizawa et al and Takamoto (2009) are considered analogous to the claimed invention as both pertain to bicycle shifting conditions and apparatuses. 


	Tsuchizawa et al, however, teaches that the controller (72) performs regenerative braking operation, and the motor torque (TM) of the motor (62) is lowered when regenerative braking is active (Tsuchizawa et al, column 19 lines 39-62). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the regenerative braking and corresponding signal taught by Tsuchizawa et al with the shifting conditions taught by Takamoto (2009), as such a process improves power efficiency of the controller (Tsuchizawa et al, column 2 lines 3-4).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (2009) (US 2009/0191994 A1) and Hamed (US 2019/0249769 A1)  as applied to claim 11 above, and further in view of Takamoto (2004) (US 2004/0206188 A1).
Regarding claim 18, Takamoto (2009) and Hamed teach the method of claim 11 disclosed above, but both fail to teach delaying the gear shift when the drive unit is generating torque above a threshold. 
	Takamoto (2004), however, teaches that the control unit (40) determines whether a pedal torque (T) is above a threshold value (Tth) and if it is, the processing loops back, thus delaying the gear shift when the torque is above the threshold. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the gear shift delay as taught by Takamoto (2004) 
	Takamoto (2004), Takamoto (2009), and Hamed are all analogous to the claimed invention as all pertain to the art of cycle gear shifting methods. 

Regarding claim 19, Takamoto (2009) and Hamed teach the method of claim 11 disclosed above, but both fail to teach delaying the gear shift when the cassette is positioned ahead of a shift point, where the shift point is a position on the cassette that facilitates shifting.
	Takamoto (2004), however, teaches that the control unit (40) determines after determining the torque mode whether or not the shifting conditions have been met. Such shifting conditions can include position of the cassette in relation to a shift point. If the shifting conditions are not met, then the processing loops back, effectively delaying the gear shift (Takamoto (2004), paragraph 0027).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the gear shift delay as taught by Takamoto (2004) with the method taught by Takamoto (2009) and Hamed such that the gear shift is delayed when a shift condition isn’t met, such as when the cassette isn’t in the proper shift position, as it simplifies the control process and reduces stress on components (Takamoto (2004), paragraphs 0002-0003). 
	Takamoto (2004), Takamoto (2009), and Hamed are all analogous to the claimed invention as all pertain to the art of cycle gear shifting methods. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi (US 2013/0303317 A1), Sakaue (US 2008/0227572 A1), Yamaguchi et al (US 2014/0213397 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651